Citation Nr: 1701188	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  15-39 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to an earlier effective date for the award of service connection for tinnitus. 

2. Entitlement to service connection for a pulmonary condition, including bronchitis and asthma.

3. Entitlement to service connection for a right testicle condition, including varicocele. 

4. Entitlement to service connection for gout.

5. Entitlement to service connection for degenerative arthritis.

6. Entitlement to service connection for rheumatoid arthritis.

7. Entitlement to service connection for a bone condition.

8. Entitlement to service connection for bilateral carpal tunnel syndrome (CTS). 

9. Entitlement to service connection for cervical radiculopathy of the bilateral upper extremities, claimed as secondary to disability of the cervical spine. 

10. Entitlement to service connection for a metabolic syndrome, claimed as secondary to gout. 

11. Entitlement to service connection for syncope, claimed as secondary to headaches. 

12. Entitlement to service connection for a right ankle disability, claimed as secondary to service-connected disability of the right knee.

13. Entitlement to service connection for effects of chemical exposure, including drowsiness, chronic fatigue syndrome, muscle weakness, gastrointestinal problems, respiratory problems, mood swings, and nervousness. 

14. Entitlement to service connection for sleep apnea. 

15. Entitlement to service connection for gastroesophageal reflux disease (GERD).

16. Entitlement to Dependents' Educational Assistance under 38 U.S.C. Chapter 35.

17. Entitlement to special monthly compensation based on loss of use, housebound status, or permanent need for regular aid and attendance. 


REPRESENTATION

Appellant represented by:	John Berry, Attorney



ATTORNEY FOR THE BOARD

J. Rutkin, Counsel

INTRODUCTION

The Veteran served on active duty from October 1985 to August 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

In August 2015, the Board remanded service connection claims for a left knee disability, headaches, and insomnia, as well as entitlement to a total disability rating based on individual unemployability (TDIU).  The record shows that the agency or original jurisdiction (AOJ) has not yet readjudicated the claims or re-certified the appeal to the Board.  Accordingly, the Board will defer a decision on these claims pending further action by the AOJ. 

The Veteran also recently perfected an appeal of a denial of nonservice-connected (NSC) pension benefits.  A supplemental statement of the case (SSOC) confirming the denial was issued in December 2016.  The 30-day time period for response to the SSOC has not yet elapsed, and no response from the Veteran has been received thus far.  Accordingly, the Board will not address this issue at this time. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for sleep apnea, syncope, a right testicle condition, including varicocele, entitlement to Dependents' Educational Assistance under 38 U.S.C. Chapter 35, and entitlement to special monthly compensation, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. A service connection claim for tinnitus was not filed before November 2010.

2. The Veteran does not have a diagnosed pulmonary condition, including bronchitis and asthma, and his shortness of breath does not result from disease or injury incurred or aggravated in active service. 

3. The Veteran's gout does not result from disease or injury incurred or aggravated in active service. 

4. The Veteran does not have a generalized degenerative arthritis condition, and his claims for service connection for arthritis of specific areas of the body have already been adjudicated in prior, final decisions, including by the Board in its August 2015 decision, or are pending on appeal.  

5. The Veteran has not been diagnosed with rheumatoid arthritis. 

6. The Veteran has not been diagnosed with a bone condition apart from arthritis. 

7. The Veteran's bilateral CTS does not result from disease or injury incurred or aggravated in active service. 

8. Service connection for cervical radiculopathy of the bilateral upper extremities may not be granted as a matter of law, as the Board denied service connection for disability of the cervical spine in its August 2015 decision.

9. The Veteran does not have a diagnosed metabolic condition, and service connection as secondary to gout may not be granted as a matter of law, as service connection is not established for gout. 

10. The Veteran does not have a current disability of the right ankle, and there is no indication that any current right ankle condition is caused or aggravated by service-connected disability of the right knee or related to active service. 

11. The Veteran was not exposed to trichloroethylene (TCE) during active service, and has not identified any other possible chemical exposure. 

12. The Veteran's GERD is not caused or aggravated by service-connected disability, including any medications taken for service-connected disability, and does not result from disease or injury incurred or aggravated in active service. 


CONCLUSIONS OF LAW

1. The criteria for an earlier effective date of service connection for tinnitus are not satisfied.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

2. The criteria for service connection for a pulmonary condition, including bronchitis and asthma, are not satisfied.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3. The criteria for service connection for gout are not satisfied.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

4. The criteria for service connection for degenerative arthritis are not satisfied.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

5. The criteria for service connection for rheumatoid arthritis are not satisfied.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

6. The criteria for service connection for a bone condition are not satisfied.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

7. The criteria for service connection for bilateral carpal tunnel syndrome are not satisfied.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

8. The criteria for service connection for cervical radiculopathy of the bilateral upper extremities are not satisfied.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).

9. The criteria for service connection for metabolic syndrome are not satisfied.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).

10. The criteria for service connection for a right ankle disability are not satisfied.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

11. The criteria for service connection for effects of chemical exposure, including drowsiness, chronic fatigue syndrome, muscle weakness, gastrointestinal problems, respiratory problems, mood swings, and nervousness are not satisfied.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

12. The criteria for service connection for GERD are not satisfied.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With regard to the claims addressed on the merits in this decision, VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  

Under the VCAA, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, as well as the claimant's and VA's respective responsibilities for obtaining evidence in support of the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA must also make reasonable efforts to assist in obtaining evidence necessary to substantiate the claim, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting the claimant in obtaining relevant Federal records, including but not limited to service treatment records and VA treatment records, and non-Federal records, and providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.; McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Here, correspondence sent to the Veteran satisfied the notice requirements under the VCAA, including those applicable to service connection claims, followed by adequate time to submit information and evidence before initial adjudication or readjudication of the claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007); Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  

Concerning the duty to assist, all identified records pertaining to the claims have been associated with the claims file, including service treatment records (STRs), service personnel records, and VA treatment records.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  

VA examinations have been performed and medical opinions provided adequate to make a fully informed decision.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

With regard to the service connection claims for carpal tunnel syndrome, a right ankle disability, degenerative arthritis, rheumatoid arthritis, a bone condition, various conditions resulting from asserted TCE exposure (including drowsiness, chronic fatigue syndrome, muscle weakness, gastrointestinal problems, respiratory problems, mood swings, and nervousness), gout, metabolic syndrome, GERD, and cervical radiculopathy, VA examinations or opinions are not warranted.  

With regard to carpal tunnel syndrome, a VA examination and opinion were obtained in connection with claims for disabilities of the right hand and elbow that were addressed by the Board in its August 2015 decision.  This examination and opinion provide sufficient evidence, in conjunction with other evidence of record, for the Board to make an informed decision regarding service connection for carpal tunnel syndrome.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding, in relevant part, that in order to trigger VA's duty to provide an examination or obtain an opinion, there must be insufficient evidence to decide the case); see also 38 C.F.R. § 3.159(c)(4).  As there is no indication that CTS may be related to disease or injury incurred or aggravated in active service or that manifested during a presumptive period, further examination or opinion is not warranted.  See McLendon, 20 Vet. App. at 83.  

With regard to the claim for degenerative arthritis, the VA treatment records do not show diagnoses of a more generalized or diffuse arthritic process independent of the arthritis of specific areas addressed in other claims, including the cervical spine, thoracic spine, and knees.  Service connection claims for arthritis in these areas have already been adjudicated in the Board's August 2015 decision or are pending on appeal (i.e. arthritis of the left knee).  Accordingly, further consideration of whether the Veteran has a general arthritic process that may be related to service or a service-connected disability is not warranted, as it would result in circumventing basic principles of res judicata and the finality of prior decisions with regard to the other claims for musculoskeletal disabilities, and in the absence of a discrete condition not addressed in those claims.  See 38 U.S.C.A. § 7105 (West 2014). 

With regard to the claims for rheumatoid arthritis and a bone condition, the Veteran has not been diagnosed with either.  The VA treatment records dating through 2016 are sufficient to make an informed decision that he does not have rheumatoid arthritis or a bone condition.  They note his complaints of "diffuse arthralgias," a "chronic pain syndrome," and "generalized joint pains," but his symptoms are all attributed to specific areas of his body or other conditions, including headaches, carpal tunnel syndrome, arthritis of the spine, knee pain, and foot pain.  All of these conditions have already been addressed by the Board or in prior rating decisions.  The claims for headaches and a left knee disability were remanded by the Board for additional development and are still pending further action by the AOJ.  Accordingly, as there is no discrete diagnosis of rheumatoid arthritis, and no diagnosis of a bone condition separate from the conditions already addressed via other claims, an examination or opinion is not warranted. 

With regard to the claim for gout, there is no indication that it may be related to disease or injury incurred or aggravated in active service, including the impacts from landing as a paratrooper during basic airborne training.  While competent evidence is not required for this purpose, there must still be some credible basis for an apparent possible link to service or service-connected disability.  Compare Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (holding that while competent evidence is not required, a claimant's "conclusory generalized statement that his service illness caused his present medical problems" was not sufficient to trigger the duty to provide an examination or opinion), with McLendon, 20 Vet. App. at 83 (observing that "the development of arthritis in a person's knees and the fact that that person had been a paratrooper with numerous jumps 'indicates' that his disability 'may be associated' with his service" such that a VA examination or opinion would be warranted).  No such evidence is of record.  Indeed, the Veteran has not advanced any specific explanation or theory in support of the claim. 

With regard to the claim for a right ankle disability, the VA treatment records show  no diagnosis or treatment of a right ankle condition during the pendency of this claim.  The Board does not find it plausible that the Veteran would have a right ankle condition (separate from gout or edema) and yet it not be mentioned once in the voluminous treatment records in the claims file dating through 2016.  Moreover, there is no indication that it may be related to an in-service disease, injury, or event, including paratrooper training, or to service-connected disability of the right knee.  Accordingly, an examination or opinion is not warranted.  See id.

With regard to the claims for cervical radiculopathy of the bilateral upper extremities, as service connection has not been established for disability of the cervical spine, which was denied in the Board's August 2015 decision, service connection may not be established for cervical radiculopathy as a matter of law.  See 38 C.F.R. § 3.310.  Accordingly, an examination or opinion is not warranted.  See 38 C.F.R. § 3.159(d). 

With regard to the claims for various conditions claimed as effects of TCE exposure, such exposure has not been established.  No other theory of service connection has been advanced by the Veteran or raised by the record.  Accordingly, there is no in-service disease, injury, or event to which they may be related, and consequently a VA examination or opinion is not warranted.  See McLendon, 20 Vet. App. at 83.  To the extent that "nervousness" and "mood swings" may be manifestations of a psychiatric disorder, the Board denied claims for depression, anxiety, and posttraumatic stress disorder (PTSD) in its August 2015 decision.  The scope of the claim in this case does not include an acquired psychiatric disorder, but rather whether there are physiological origins for certain claimed psychiatric symptoms such as nervousness or mood swings due to chemical exposure, among other claimed symptoms or conditions claimed as a result of such exposure.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Otherwise, new and material evidence would be required to reopen the claims, as different theories of service connection do not amount to new claims.  See Boggs v. Peake, 520 F.3d 1330, 1335-36 (2008); see also 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  That issue is not before the Board at this time. 

With regard to the claim for GERD, there is no indication that it was caused or aggravated by medications to treat service-connected disabilities or otherwise related to service-connected status post right inguinal hernia repair, as the Veteran states.  No other theory of service connection has been advanced by the Veteran or raised by the record.  Accordingly, a VA examination or opinion is not warranted.  See Waters, 601 F.3d at 1278-79; McLendon, 20 Vet. App. at 83. 

With regard to the claim for metabolic syndrome, which the Veteran claims as secondary to gout, as service connection has not been established for gout, service connection may not be granted a matter of law for metabolic syndrome as secondary to gout.  See 38 C.F.R. § 3.310.  If the Veteran meant to claim that it was secondary to GERD (rather than gout), the same principle applies, as service connection for GERD has also been denied.   No other theory of service connection has been advanced by the Veteran or raised by the record.  According, a VA examination or opinion is not warranted.  See 38 C.F.R. § 3.159(d).  In the alternative, the VA treatment records show no diagnosis of metabolic syndrome or any apparent condition that may be synonymous or similar to a metabolic syndrome.  See Clemons, 23 Vet. App. at 5.  Thus, a VA examination or opinion is also not warranted on this ground as well.  See McLendon, 20 Vet. App. at 83.

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of these claims, and no prejudicial error exists.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004).


II. Earlier Effective Date

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).  Otherwise, it is the date of receipt of claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.  

The Veteran's service connection claim for tinnitus was received by VA on November 9, 2010, more than one year after the Veteran's separation from service.  There is no indication in the record of an earlier claim.  See 38 C.F.R. §§ 3.150, 3.151, 3.155 (2010) (setting forth the requirements for filing a claim for service connected disability benefits at the time of the Veteran's November 2010 claim); see also Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  The Veteran has not submitted any information or evidence in support of his appeal of the effective date assigned. 

Accordingly, as a matter of law, an effective date of service connection for tinnitus earlier than November 2010 cannot be established.  See id.  Because the outcome of this issue is determined by the application of law to facts that are not in dispute, the benefit-of-the-doubt rule does not apply.  See Sabonis v. West, 6 Vet. App. 426, 430 (1994); see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


III. Service Connection

Service connection will be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  To grant service connection, the evidence must show (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a link or nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Hickson v. West, 12 Vet.App. 247, 252 (1999).  

For the chronic diseases listed in 38 C.F.R. § 3.309(a), including osteoarthritis, service connection may be established with sufficient evidence of chronicity of the disease in service or during a presumptive period following service separation, or by showing a continuity of symptoms after service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  To establish service connection based on a continuity of symptoms, there must be evidence demonstrating (1) that a condition was "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the continuity of symptoms.  Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015). 

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for osteoarthritis if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 


A. Pulmonary Condition, Including Bronchitis and Asthma.

The preponderance of the evidence shows that the Veteran does not have a current pulmonary disability, including bronchitis and asthma.  VA treatment records dated through 2016 show complaints of shortness of breath on occasion, for which bronchodilators (Albuterol and Atrovent) have been prescribed, as in January 2010.  However, they reflect no objective findings of pulmonary abnormalities and no diagnoses of chronic bronchitis or asthma.  

The September 2015 VA examination report confirms that the Veteran has not had a diagnosed pulmonary condition during the pendency of this claim.  After reviewing the claims file and examining the Veteran, the examiner concluded that the Veteran did not currently have and had not been diagnosed in the past with a respiratory condition.  The examiner noted that the Veteran reported shortness of breath beginning in active service, and that he started taking Albuterol several years prior to the date of the examination for shortness of breath.  The examiner observed in this regard that a pulmonary function test (PFT) had not been performed at the time.  The examiner found that a June 2015 chest x-ray showed no active disease, and that an October 2015 PFT was normal despite "minor abnormalities" or "physiologic perturbations" caused by obesity.  

In the accompanying October 2015 medical opinion, the VA examiner concluded that the Veteran did not have a diagnosis of bronchitis or asthma based on the recent PFT results. 

Symptoms alone, such as shortness of breath, are not sufficient to establish a current disability.  Cf. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The VA treatment records, September 2015 VA examination report, and October 2015 VA medical opinion constitute probative evidence showing that the Veteran does not have a lung or pulmonary disability.  

In the absence of a current disability, service connection cannot be established.  See Holton, 557 F.3d at 1366 (entitlement to service connection requires, among other things, evidence of a current disability); see also Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (upholding VA's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ( "[I]n the absence of proof of present disability there can be no valid claim") (citation omitted).  

The Board notes that service connection for granulomatouus disease of the lung was denied by the Board in its August 2015 decision.  That issue is not within the scope of the claim addressed in this decision.  

Further, and in the alternative, the preponderance of the evidence weighs against a relationship between any lung condition, including shortness of breath, and the Veteran's active service.  The STRs reflect that the Veteran was treated for an upper respiratory condition in 1992, with a productive cough lasting at least twenty days.  He also reported a sore throat and congestion.  He was variously diagnosed with a chest cold, bronchitis or asthma, with potential (i.e. "rule-out") diagnoses of recurrent bronchitis or reactive airway disease ("RAD").  Chest x-rays performed in May 1992 and June 1992 were interpreted as normal.  The separation examination report reflects a normal clinical evaluation of the lungs and chest.  

In the October 2015 VA medical opinion, the examiner concluded that because the Veteran did not have a diagnosis of bronchitis or asthma based on recent PFT results, it was less likely than not that he had a respiratory condition incurred in or caused by complaints of chest congestion noted during his military service.  In this regard, in the September 2015 VA examination report, the examiner had noted the Veteran's treatment for shortness of breath and bronchitis during service, with questionable asthma symptoms due to the "chronicity [in] nature," as well as the Veteran's report of continued symptoms of shortness of breath after service, which were most notable with any exertion.  In other words, the examiner was clearly aware of the Veteran's pertinent medical history. 

Accordingly, in light of the October 2015 VA opinion, the preponderance of the evidence weighs against a link or nexus between the Veteran's current shortness of breath and his period of service.  The October 2015 VA opinion carries more weight than the Veteran's opinion on this issue, as the former was rendered by a medical professional with consideration and discussion of all pertinent facts, and a supporting rationale.  The Veteran, by contrast, does not have a medical background and is not shown to possess relevant medical expertise.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (observing that a medical expert's opinion may have more probative value than that of a layperson); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence").

With regard to the Veteran's report of shortness of breath since military service, the VA treatment records show that he has had recurrent, discrete episodes of shortness of breath.  For example, a September 2010 VA treatment record reflects that the Veteran reported difficulty breathing that had an onset three days earlier.  The sole fact that the Veteran is prone to shortness of breath or has had recurrent episodes of shortness of breath ever since service is not sufficient to establish service connection based on chronicity or continuity, as no chronic disease as defined under 38 C.F.R. § 3.309(a) has been diagnosed in association with the Veteran's symptoms.  See Walker, 708 F.3d at 1338-39; 38 C.F.R. § 3.303(b).  The normal examination findings at separation from service, in conjunction with the October 2015 VA opinion, weigh against a link or nexus to service. 

In sum,, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a pulmonary condition, including bronchitis and asthma, is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


B. Gout

The preponderance of the evidence weighs against service connection for gout or edema of the lower extremities.  The STRs do not show diagnoses or treatment for gout or edema, and the Veteran has not stated that gout manifested during service.  An April 2013 VA treatment record reflects that the Veteran reported lower extremity edema that had been present for four months.  The treating clinician stated that the edema was likely early venous stasis and also due to a sedentary lifestyle combined with obesity and a high salt diet.  A June 2015 VA treatment record reflects that the Veteran reported a one-week history of swelling of the right leg, and that he had brought in a prescription for medications used to treat gout.  

The Veteran has not advanced any explanation or theory as to how his gout or edema may be related to service or a service-connected disability.  His service personnel records show that he completed paratrooper training, and he has reported other disabilities such as of the knees as being incurred as a result of the impact from landing on the ground in parachute jumps.  However, there is no apparent relationship between such impacts and gout or edema.  The Veteran has neither asserted such a relationship nor identified any evidence or information that might support a relationship to service or a service-connected disability.  

As the Veteran's gout did not manifest during service or until many years thereafter (around 2013), the preponderance of the evidence weighs against service incurrence or aggravation of a disease or injury related to the development of gout or edema. 

Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for gout is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


C. Degenerative Arthritis

The Veteran has not been diagnosed with a generalized arthritic process or condition, as reflected in the VA treatment records.  An October 2015 VA treatment record reflects that the Veteran had a history of chronic pain syndrome with complaints of chronic headaches, bilateral carpal tunnel syndrome, neck, back, and bilateral knee pain, foot pain, and "generalized joint pains," with worsening of neck pain since a fall from a roof in March 2015.  A September 2015 VA treatment record also reflects a diagnosis of diffuse arthralgia.  

In its August 2015 decision, the Board denied service connection for lower leg cramps, a right elbow disorder, a right hand disorder, bilateral foot disorders, degenerative joint disease (which is synonymous with arthritis) of the thoracic spine (claimed as a lumbar spine disability), and degenerative joint disease (i.e. arthritis) of the cervical spine.  The Board's decision is final.  38 U.S.C.A. §§ 511, 7103, 7104 (West 2014; 38 C.F.R. § 20.1100 (2016).  To adjudicate a claim for degenerative arthritis or generalized joint pain would therefore amount to circumventing basic principles of res judicata and the finality of prior decisions.  See 38 U.S.C.A. § 7105.  

Indeed, the October 2015 VA treatment record indicates that although the Veteran had a chronic pain syndrome and "generalized joint pain," he in fact has specific conditions affecting specific areas of the body, such as headaches, carpal tunnel syndrome, and degenerative joint disease of the cervical and thoracic spine.  The Veteran also has arthritis in both knees.  Service connection has already been established for right knee arthritis, and a service connection claim for disability of the left knee, including arthritis, was remanded by the Board in its August 2015 decision.  That claim is still pending before the AOJ, as discussed above.  Similarly, pain in other areas of the Veteran's body has also been attributed to specific conditions which are the subject of separate claims.  Those claims are also either separately addressed in this decision, or are pending before the AOJ following the Board's August 2015 remand. 

As a layperson in the field of medicine, the Veteran does not have the medical competence to identify or diagnose a more generalized arthritic process, as this is a complex determination that cannot be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007)( observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  The VA treatment records showing specific diagnoses pertaining to specific areas of the body, as detailed above, rather than another or discrete form of arthritis as a more diffuse or generalized process (and notwithstanding the characterization of the Veteran's reported symptoms as "diffuse arthralgia," which does not equate to arthritis or a diagnosed condition) carry more weight than the open-ended claim for degenerative arthritis.  

Finally, to the extent the Veteran is claiming a more general pain disorder, it is well established that pain alone, absent an identified malady or diagnosed condition, does not qualify as a disability eligible for service-connected compensation benefits.  See Sanchez-Benitez, 13 Vet. App. at 285.  As the Veteran is not a "Persian Gulf veteran" for VA compensation purposes, consideration of his symptoms as an undiagnosed illness or medically unexplained chronic multisymptom illness, as those terms are defined by regulation, is not warranted.  See 38 C.F.R. § 3.317 (2016). 

Accordingly, as there is no evidence of a generalized arthritic process independent of the arthritis or other conditions that have already been addressed in prior, final decisions or are pending before the AOJ, as in the case of the left knee, service connection for degenerative arthritis as a disability independent of the aforementioned disabilities is denied. 

In sum, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for degenerative arthritis is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


D. Rheumatoid Arthritis 

The VA treatment records show that the Veteran has not been diagnosed with rheumatoid arthritis.  The Veteran has not stated that he has been diagnosed with rheumatoid arthritis.  His bare suggestion (as implied by the claim) that he has rheumatoid arthritis is not competent evidence, as this is a complex medical determination that cannot be made based on lay observation alone.  See Jandreau, 492 F. 3d at 1376-77; Barr, 21 Vet. App. at 309; Layno, 6 Vet. App. at 469-71.  Moreover, as it is not supported by an explanation, it lacks probative value on this ground as well.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning). 

In the absence of a current disability, service connection cannot be established.  See Holton, 557 F.3d at 1366; Degmetich, 104 F. 3d at 1332. 

In sum, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for rheumatoid arthritis is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


E. Bone Condition

The VA treatment records show that the Veteran has not been diagnosed with a bone condition apart from arthritis, which was discussed above.  Pain alone, without an identified malady or diagnosed condition, is not eligible for service connection.  See Sanchez-Benitez, 13 Vet. App. at 285.

In the absence of a current disability, service connection cannot be established.  See Holton, 557 F.3d at 1366; Degmetich, 104 F. 3d at 1332. 

In sum, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a bone condition is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


F. Carpal Tunnel Syndrome

The preponderance of the evidence weighs against service connection for carpal tunnel syndrome.  

At the April 2015 VA examination, the Veteran reported that he injured his right hand and wrist when he landed on it during a parachute jump.  He stated that it was treated with immobilization in service.  The pain then went away, but "would come and go," according to the Veteran.  The Board does not find this history credible.  The STRs appear complete and do not reflect treatment, diagnoses, or complaints of injury to the hand or wrist or symptoms involving those areas.  They also do not mention parachute jumps or any injury from such jumps.  A January 1989 STR reflects that the Veteran was treated for right elbow pain, at which time he denied a history of trauma; no mention was made of his hand or wrist.  (The Board notes that it denied service connection for disabilities of the right hand and elbow in its August 2015 decision and those issues are not on appeal.)  His upper extremities were evaluated as normal in the separation examination report.  

The earliest diagnosis of CTS is contained in a September 1994 VA treatment record.  In a section in this record pertaining to "date of injury," the treating clinician wrote "cumulative," with suggests no discrete injury.  A January 2009 VA treatment record reflects that the Veteran reported a history of numbness and tingling in the hands that he first noticed about four years earlier.  It was noted that he used a jackhammer twice weekly.  The Veteran was diagnosed with CTS based on neurological testing.  

While the absence of a notation in the STRs does not per se render a claimant's statement not credible, the Board finds that in light of the entire record, the silence in the STRs for injury to the right hand or wrist is a significant factor weighing against the credibility of the Veteran's statement in this case.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of evidence is not substantive negative evidence unless the fact at issue would ordinarily have been recorded, in which case the Board may legitimately infer from the absence of such a record that it did not occur); Horn v. Shinseki, 25 Vet. App. 231, 239, n.7 (2012) ("the absence of evidence cannot be substantive negative evidence without 'a proper foundation . . . to demonstrate that such silence has a tendency to prove or disprove a relevant fact.'") (internal citation omitted).  

First, the Board finds it implausible that the STRs would not mention the fact that the Veteran's right wrist was immobilized, as he stated at the VA examination, which would seem to entail significant limitations in the Veteran's regular service duties, and would also seem to suggest a more significant injury.  Moreover, the fact that there was no mention of such injury in numerous STRs-and yet the Veteran sought treatment for other conditions, including the right elbow pain, and such treatment was documented even though no immobilization was involved-and that there is no mention of such trauma in subsequent records addressing CTS, which was attributed to "cumulative" injury, further tends to support a finding that silence in the STR's weighs against the credibility of the Veteran's statement.  Moreover, the April 2015 VA examination report and May 2015 VA medical opinion reflects the examiner's observation that the STRs contained no documentation of a right hand or wrist injury or condition, which constitutes competent evidence suggesting that such an injury would ordinarily have been recorded had it occurred.  In this regard, the Board notes that the Veteran was not in combat, and thus the combat presumption does not apply.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Accordingly, the Board finds that in light of the entire record, the silence in the STRs regarding injury to the right wrist or hand weighs against the credibility of the Veteran's statement that he sustained and was treated for such an injury, including with immobilization.  

In any event, and in the alternative, the Veteran's bare statement made in support of a claim for benefits, and absent any supporting evidence, is simply not sufficient to establish such an injury or to make an informed determination as to the credibility of that statement.  Otherwise, if such were the case, the combat presumption would be rendered superfluous.  See id.

Finally, the Veteran has only stated that he injured his right wrist and hand, and has not provided any explanation as to why his left wrist CTS would be related to service. 

In the April 2015 VA examination report, the examiner concluded that the Veteran's right wrist and hand conditions were less likely than not related to service since there was no documentation of a right hand or wrist injury or condition during service.  

Accordingly, the preponderance of the evidence weighs against a link between the Veteran's CTS and a disease, injury, or event in service, as there is no credible evidence of such.  

Because there is no credible evidence of CTS or relevant symptoms in service or during the one-year period following service separation, service connection for CTS as an organic disease of the nervous system is not established by way of chronicity during service or a continuity of symptoms after service, or for a chronic disease that manifests to a compensable degree within one year of service separation.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).  

In sum, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for bilateral CTS is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


G. Cervical Radiculopathy of the Bilateral Upper Extremities

The Veteran claims service connection for cervical radiculopathy of the bilateral upper extremities as secondary to disability of the cervical spine, including degenerative joint disease.  The Board denied service connection for a cervical spine disability in its August 2015 decision.  Because service connection is not established for a cervical spine disability, service connection may not be granted for cervical radiculopathy secondary to the cervical spine disability as a matter of law.  See 38 C.F.R. § 3.310.  

Accordingly, service connection for cervical radiculopathy of the right and left upper extremities is denied.  Because these claims are denied as a matter of law, the benefit-of-the-doubt rule does not apply.  See Sabonis v. West, 6 Vet. App. 426, 430 (1994). 


H. Metabolic Syndrome

The VA treatment records show that the Veteran has not been diagnosed with metabolic syndrome.  The Veteran has not stated that he has been diagnosed with this or a similar condition.  To the extent he implies he has a metabolic disorder by virtue of this claim, his statement does not constitute competent evidence, as this is a complex medical determination that cannot be made based on lay observation alone.  See Jandreau, 492 F. 3d at 1376-77; Barr, 21 Vet. App. at 309; Layno, 6 Vet. App. at 469-71.  Moreover, as it is not supported by an explanation, it lacks probative value on this ground as well.  See Nieves-Rodriguez, 22 Vet. App. at 304. 

In the absence of a current disability, service connection cannot be established.  See Holton, 557 F.3d at 1366; Degmetich, 104 F. 3d at 1332. 

In the alternative, the Veteran has only claimed metabolic syndrome as secondary to gout.  The Board has denied service connection for gout, as discussed above.  If he meant to claim it as secondary to GERD, service connection for GERD has also been denied in this decision, as discussed below.  Accordingly, service connection on a secondary basis must be denied as a matter of law.  See 38 C.F.R. § 3.10.  The Veteran has not advanced any other theory of service connection, and the record does not reasonably raise any possible relationship to service or a service-connected disability. 

In sum, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for metabolic syndrome is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


I. Right Ankle Disability

The preponderance of the evidence weighs against service connection for a right ankle disability.  A current disability of the right ankle is not established.  The VA treatment records show no diagnosis or treatment of a right ankle condition during the pendency of this claim.  The Board does not find it plausible that the Veteran would have a right ankle condition (separate from gout or edema, which has been separately addressed) and yet it would not be mentioned once in the voluminous treatment records in the claims file dating through 2016.  Pain alone, absent an identifiable malady or diagnosed condition, is not eligible for service connection.  See Sanchez-Benitez, 13 Vet. App. at 285.

In the alternative, there is no indication that any right ankle condition may be related to an in-service disease, injury, or event.  While the Veteran completed paratrooper training in service, he has not stated that he has a right ankle condition as a result of the impacts from landing in parachute jumps, or that he injured his right ankle or experienced right ankle symptoms in service.  As he has not been diagnosed with arthritis of the right ankle, there is no apparent relationship to service, including parachute jumps.  

There is also no indication that it may have been caused or aggravated by service-connected disability of the knee, as the Veteran states, since the evidence does not show that he put undue weight on the right ankle or any other apparent mechanism by which his knee disability may have caused or aggravated a right ankle condition. 

In any event, as a right ankle disability is not shown during the pendency of this claim, service connection may not be established. 

In sum, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a right ankle disability is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


J. Effects of Chemical Exposure, Including Drowsiness, Chronic Fatigue Syndrome, Muscle Weakness, Gastrointestinal Problems, Respiratory Problems, Mood Swings, and Nervousness

The Veteran states that he was exposed to TCE while serving at Schofield Barracks in Hawaii.  He has submitted a number of claims based on such exposure for a number of vaguely characterized medical conditions, namely drowsiness, chronic fatigue syndrome, muscle weakness, gastrointestinal problems, respiratory problems, mood swings, and nervousness.

The preponderance of the evidence weighs against TCE exposure.  The Veteran has not submitted or identified any evidence or information supporting such exposure.  The absence of evidence weighs against the credibility of a bare statement that an in-service event occurred, including chemical exposure, when such is unrelated to combat service or a medical condition, and when it is not otherwise consistent with the circumstances of the claimant's service.  Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010).  

In this case, not only is there an absence of evidence, but it is a matter of public record, and therefore subject to judicial notice, that TCE contamination of the water at Schoffield Barracks did not occur when the Veteran was stationed there.  Specifically, his service personnel records show that he was stationed at Schofield Barracks from June 30, 1989 to August 26, 1992.  Reports from the Environmental Protection Agency (EPA) and the Agency for Toxic Substances and Disease Registry (ATSDR) show that the contamination was detected in 1985, and the water treated with an air stripper since September 1986, years prior to the Veteran's assignment there.  See EPA, Pacific Southwest, Region 9: Superfund, Schofield Barracks; ATSDR, Public Health Assessment, Schofield Barracks.  

According to the ATSDR report, the contamination was limited to TCE, and the well water that supplied Schofield Barracks had been treated with an air stripper since September 1986.  ATSDR, Public Health Assessment, Schofield Barracks.  The ATSDR concluded that no exposure to contaminated water would have occurred after the water supply was switched to uncontaminated wells in May 1985.  Id.  Moreover, in September 1986, the air stripper was installed at the wellhead, reducing TCE concentrations to safe drinking water levels before the water was distributed for consumption.  Id.  Thus, exposure to TCE-contaminated groundwater was unlikely since 1985 because the drinking water was treated at the wellhead and monitored on a quarterly basis.  Id.  

The ATSDR also found that any soil contamination or surface water runoff from contaminated sites was not likely to result in adverse health effects.  Id.  With regard to soil contamination, the ATSDR noted that contamination was either restricted to subsurface soils and therefore inaccessible or sporadic and at levels that did not pose a health hazard.  Id.  Surface water runoff from contaminated sites also did not likely result in adverse human health effects because contamination was at levels that did not pose a health hazard.  Id.

The Veteran has not submitted any evidence or provided any explanation, or identified any source that may provide such, as to how he may have had TCE exposure when his assignment to Schofield Barracks did not begin until years after the water supply was treated at the source, and when ATSDR found no evidence of other potential sources of exposure that could pose a human health risk, including from soil and water runoff. 

Accordingly, as TCE exposure is not established, service connection for the effects of such exposure, including drowsiness, chronic fatigue syndrome, muscle weakness, gastrointestinal problems, respiratory problems, mood swings, and nervousness, is denied.  

In sum, the preponderance of the evidence is against the Veteran's claims.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for drowsiness, chronic fatigue syndrome, muscle weakness, gastrointestinal problems, respiratory problems, mood swings, and nervousness, as claimed effects of TCE exposure, is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


K. GERD

The preponderance of the evidence weighs against service connection for GERD.  The Veteran has not identified any disease, injury, or event to which his GERD may be related.  He generally asserts that medications to treat service-connected disability caused or aggravated his GERD.  The VA treatment records show diagnoses of GERD and heartburn since at least 1999, but make no mention of medication in terms of causing or aggravating GERD.  The Veteran also states that it is secondary to his service-connected right inguinal hernia residuals, but with no explanation as to how the two may be related.  The Veteran's bare statement is not competent evidence on this issue, as there is no apparent cause-and-effect relationship, either by way of causation or aggravation, between his GERD and medications to treat service-connected disability, or between his GERD and right inguinal hernia residuals.  Thus, this is an issue that is too complex to be made based on lay observation alone.  See Jandreau, 492 F. 3d at 1376-77; Barr, 21 Vet. App. at 309.  The Veteran has not otherwise provided any explanation or evidence in support of the claim, or identified such.  Accordingly, the Veteran's statement lacks probative value on this issue.  See Layno, 6 Vet. App. at 469-71;  Nieves-Rodriguez, 22 Vet. App. at 304. 

In the absence of competent or probative evidence supporting a relationship to a service-connected disability, either by way of causation or aggravation, or to military service, service connection for GERD must be denied.  See 38 C.F.R. §§ 3.303, 3.310. 

In sum, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for GERD is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

An earlier effective date for the award of service connection for tinnitus is denied. 

Service connection for a pulmonary condition, including bronchitis and asthma, is denied.

Service connection for gout is denied. 

Service connection for degenerative arthritis is denied. 

Service connection for rheumatoid arthritis is denied. 

Service connection for a bone condition is denied. 

Service connection for bilateral carpal tunnel syndrome is denied. 

Service connection for cervical radiculopathy of the bilateral upper extremities. 

Service connection for a metabolic syndrome is denied. 

Service connection for a right ankle disability is denied. 

Service connection for effects of chemical exposure, including drowsiness, chronic fatigue syndrome, muscle weakness, gastrointestinal problems, respiratory problems, mood swings, and nervousness is denied. 

Service connection for GERD is denied. 


REMAND

The service connection claim for a right testicle condition must be remanded for further development, as explained below.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claim is afforded every consideration.  The remaining issues are remanded as intertwined with other claims that are pending further action by the AOJ, as discussed below.  

A supplemental VA opinion is warranted regarding the Veteran's right testicle condition.  The October 2015 VA opinion concludes that the Veteran's right testicle atrophy pre-existed service (based on a statement he made that is documented in the STRs) and was not aggravated by service.  However, the examiner did not provide an explanation for the conclusion that it was not aggravated by service sufficient to satisfy the clear and unmistakable evidence standard.  The examiner noted that the STRs show that the Veteran had reported that the smaller size of his right testicle as compared with his left had always been that way.  The examiner further observed that the pain may have been due to the right inguinal hernia surgery (for which service connection is already in effect) or a gonorrhea infection.  The examiner concluded that "[a]s the Veteran had no other complaint besides pain, and the diagnosis of atrophy (smaller size) of the right testicle clearly existed prior to service and was not aggravated by military service," it was less likely than not related to service.  

The Board finds that further explanation is necessary as to whether the Veteran has a right testicle condition, including atrophy or varicocele, that was incurred in service.  Although the examiner indicated that the right testicle atrophy had not changed during service and that the pain may have been associated with other conditions such as a right inguinal hernia operation, a fuller discussion of whether the right testicle condition was not aggravated by service is required.  In this regard, because the right testicle condition was not noted at entry, the presumption of soundness applies.  See 38 U.S.C.A. § 1111 (West 2014).  Therefore, service connection may not be denied on the basis that it pre-existed service absent clear and unmistakable evidence that it was not aggravated by service.  See § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The opinion must specifically state whether clear and unmistakable evidence shows that the right testicle condition was not aggravated by service, and be supported by a complete explanation. 

The service connection claims for sleep apnea and syncope as secondary to headaches are intertwined with other claims for insomnia and headaches that were remanded by the Board in August 2015, and which are still pending before the AOJ.  As further development of or action on the insomnia claim may affect adjudication of the claim for sleep apnea, and as the claim for syncope is dependent on the outcome of the claim for headaches, the Board will defer a decision on these claims at this time.  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991).  

Eligibility for Dependents' Educational Assistance under 38 U.S.C. Chapter 35 and special monthly compensation may be affected by resolution of the claims remanded by the Board.  Accordingly, the Board will defer a decision on these issues at this time.  See id.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain a supplemental VA medical opinion regarding the Veteran's right testicle condition.  The claims file must be made available to the examiner for review. 

The examiner must render an opinion as to whether there is clear and unmistakable evidence (meaning obvious or manifest evidence) that any right testicle condition, including atrophy, pain, and/or varicocele, was not aggravated by military service beyond its natural progression, including as a result of the right inguinal hernia and surgery.  A complete explanation must be provided. 

2. After conducting any additional development that may be warranted, the claims for sleep apnea, syncope, DEA benefits under Chapter 35, and special monthly compensation should be decided on the merits following development and adjudication of the other claims remanded by the Board in August 2015 and in the present decision, unless the benefits can be granted at an earlier time independent of such adjudication. 

3. Finally, after completing any other development that may be warranted, readjudicate the claims  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


